UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-7848



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD E. WALKER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph R. Goodwin, Chief
District Judge. (2:01-cr-00103; 2:03-2193)


Submitted:   June 26, 2008                  Decided:   July 22, 2008


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald E. Walker, Appellant Pro Se. Stephanie Lou Haines, OFFICE OF
THE UNITED STATES ATTORNEY, Huntington, West Virginia; Michael Lee
Keller, OFFICE OF THE UNITED STATES ATTORNEY, Samuel David Marsh,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronald E. Walker seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2000) motion and his

motion to amend.   The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.    Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).   We have

independently reviewed the record and conclude that Walker has not

made the requisite showing.   Accordingly, we deny Walker’s motion

for a certificate of appealability and dismiss the appeal.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          DISMISSED




                               - 2 -